Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.

Claim Objections
Claims 4, 13, and 14 are objected to. See the rejection of claim 4 which includes the objection.  Claims 13 and 14 include hyphens or dashes which require amending. See the rejection of claim 4 which includes objection rationales for claims 13 and 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, and 13 are rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 (see applicant submitted IDS) in view of Micks et al., U.S. 2017/0174261.
On claim 1, Engel cites except as indicated: 
A method comprising: 
determining a communications scenario corresponding to at least one action that can be performed by a first mobile element located on a circulation route (figure 1, vehicle 10 merging into traffic), in response to at least one event, the determining step being implemented by a first terminal incorporated into the first mobile element, wherein the determining comprises the following steps: 
obtaining a list of neighboring mobile elements comprising at least one neighboring element in the neighborhood of the first mobile element ([0039] the maneuvering vehicle 10 first of all determines a maneuvering area 12 of the road 14 in which it is potentially possible to enter the flowing road traffic. At the same time, the maneuvering vehicle 10 communicates with a plurality of vehicles 16, 18, 20 via vehicle-to-vehicle communication to detect a plurality of cooperation vehicles 20 which will 
determining at least one event in a neighborhood of the first mobile element involving at least one neighboring element of the obtained list (figures 1 and 2, vehicles 16, 18, and 20. The claimed “at least one event” is the cited merging of vehicle 10 into traffic as vehicle 10 transitions from maneuvering area 12 to a free area 24 with respect to the actions of the cooperating vehicles 18 and 20), 
obtaining a table of correspondence relating events and series of actions, each of the series of actions comprising at least one action ([0039] On account of the free entrance ramp, the shortest approach period depends only on the traffic rules to be complied with and the driving speeds which are predefined by the course of the road and can be implemented. The longest approach period depends only on a minimum speed which is predetermined for the driving maneuver to be executed, namely the merging. To detect the cooperation vehicles 20, the maneuvering vehicle 10 determines one or more approach areas 22 of the road 14, from which the maneuvering area 12 can be theoretically reached within the approach period), 
determining a series of actions that can be performed in response to the step of determining at least one event; 
by accessing the obtained table of correspondence the determined series of actions comprising a modification of a driving parameter of the first mobile element (see above, determining the shortest and longest approach period to the maneuvering area as well as the one or more approach areas 22), 

for at least one action of said series of actions, determining a communications scenario associated with said at least one action by accessing the table of correspondence related actions and communications scenario ([0039] The maneuvering vehicle 10 additionally determines the message formats of the messages received via vehicle-to-vehicle communication. Vehicles which transmit Environmental Perception Messages (EPM) and are in the approach area 22 are identified as potential cooperation vehicles 18, 20, the determining “communications scenario” is the cited determination of message formatting as well as those potential vehicles 18 or 20 cooperating with vehicle 10),
wherein the step of determining a communications scenario comprises a sub- step of selecting, from said list, for at least one message of the communications scenario ([0039] above), at least one recipient neighboring element of said message that has a risk of being impacted by the performing of the determined series of actions greater than a predetermined threshold ([0039] the determining “communications scenario” is the cited determination of message formatting as well as those potential vehicles 18 or 20 cooperating with vehicle 10).
Regarding the above excepted claim limitations, Engle, as disclosed above, includes a communications scenario involving potential vehicles 18 or 20 that are 
In the same art of vehicle collision avoidance systems, Micks, [0048] discloses an embodiment in which in which a vehicle is detected in a “risk zone” with a parent vehicle, the “risk zone” being a region of threshold distance from a parent vehicle. The “risk zone” is the area in which there is a potential risk of a collision between a parent vehicle and a corresponding detected vehicle proximate to the parent vehicle. These vehicles are analogous to Engle’s vehicle 10 and vehicle 18 and 20, the parent vehicle analogous to vehicle 10 and the proximate vehicle being vehicles 18 or 20. 
It would have been obvious at the time the claimed invention was filed to modify Engle to include the embodiment disclosed in Micks such that the claimed invention is realized. Micks discloses a known embodiment involving a threshold distance possessing a risk to a user’s vehicle when the user’s vehicle is located proximate to the neighboring vehicle while the user’s vehicle is attempting, for example, a merge into traffic involving the user’s vehicle and the neighboring vehicle where a risk of collision may take place between the user and the neighbor. One of ordinary skill in the art would have substituted the embodiment defined in Micks into the embodiment of Engle and the results of the substitution would have predicted the claimed invention. 

On claim 2, Engel cites: 
The method according to claim 1, wherein said determining at least one event comprises, for said at least one action of said at least one series of actions, 
time profile and therefore by setting suitable acceleration or deceleration values).

On claim 4, Engels cites except: 
The method according to claim 1, wherein at least one neighboring element of said list of neighboring elements is determined as a function of: 
a geolocation position, and/or 
a speed, and/or 
a direction of traveling, and/or 
a sense of traveling, 
of said first mobile element and said neighboring element, at a first instant corresponding to the implementation of the determination of the list of neighboring elements, and to at least a second instant corresponding to the first instant to which is added a provisional time period taken to perform one or more actions of the series of actions.
time profile and therefore by setting suitable acceleration or deceleration values. Engels doesn’t disclose a provisional time period taken to perform one or more actions of the series of actions. 
However, it would have been obvious at the time the claimed invention was filed to include into Engels an embodiment wherein “provisional time” is provided to allow a vehicle engaged in a maneuver added time to perform the maneuver. The cited “selected distance/time profile” infers additional time is involved in the maneuver to allow for the vehicle’s maneuvering means to anticipate distances, velocities, and times safely travel with adjacent traffic without collision. 
Furthermore, the use of dots, dashes, hyphens, and the like, while not statutorily prohibited, is objected to for format. Per the MPEP 608.01(i) and 37 CFR 1.75, “(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” There are no provisions for separating claim limitations that includes dots as disclosed in claim 4. Thus, the claim requires amending to conform to the claim form indicated above which would include removing the above dots.  

On claim 5, Engels cites: 
The method according to claim 4, wherein the step of determining said at least one event further comprises a sub-step of confirming the geolocation position of said at least one neighboring element of the list of neighboring elements, by using a 

On claim 7, Engels cites: 
The method for according to claim 1, further comprising: sending, by the first terminal and via a telecommunications network, said at least one message of the scenario to said recipient neighboring element ([0039] vehicle to vehicle communications with any one of selected vehicles 16, 18, and 20).
On claim 13, Engles cites:
The method according to claim 1, wherein determining at least one event comprises:
-determining a sense of circulation, speed, and position of the involved neighboring element, and/or
-detecting an action performed by a user of the first mobile element. 
See the rejection of claim 1 citing Engles and the driver merging into traffic. 

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Micks et al., U.S. 2017/0174261 and Davis et al, U.S. 2005/0222756.
On claim 3, Engles cites (except): 
The method according to claim 1, wherein the step of determining a communications scenario comprises obtaining an MSISDN number of a terminal associated with said at least one recipient neighboring element of said message. 

In the same art of vehicle to vehicle communications, Davis, [0035], discloses a feature in which vehicles are identified with MSISDN identifiers. 
It would have been obvious at the time the claimed invention was filed to include into Engel’s vehicle to vehicle identification systems disclosed in Davis to realize an embodiment wherein MSISDN identifiers are used. 
Davis discloses using a standard and known telecommunications protocol and one of ordinary skill in the art would have utilized MSISDN to standardize equipment for communications compatibility. 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Chen, U.S. 2020/0137538 and Jana et al., U.S. 2013/0099941. 
On claim 8, Engel cites except: 
The method according to claim 7, wherein the sending is carried out according to a Rich Communication Service (RCS) protocol, and said at least one message is a Session Initiation Protocol (SIP)-option message. 
Engel, as previously disclosed, uses vehicle to vehicle communications to guide a user’s vehicle into traffic with other vehicle to vehicle communications equipped devices such that the transition of the user’s vehicle into traffic results in a collision and hazard free event. Engel doesn’t disclose the excepted claim limitations. 
In the same art of v2x communications, Chen, [0141] discloses “The communication module may be configured to implement communication between the 
It would have been obvious at the time the claimed invention was filed to modify Engel using the features disclosed in Chen and Jana to realize a v2x communications system wherein RCS and SIP communications are used. One of ordinary skill in the art would have included such features to ensure clarity of communications and a collision-free commute between vehicles. 
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Engel et al, U.S. 2017/0291608 in view of Micks et al., U.S. 2017/0174261 and Jana et al., U.S. 2013/0099941.
Claim 9 is rejected for the same reasons as articulated in the rejection of claim 1 over Engels in view of  Micks except: 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the terminal to: 
Regarding the excepted “non-transitory computer-readable medium,” Engels, [0036] and figure 9, discloses a control device 42. Control device 42 is used for autonomously carrying out a driving a maneuver. Engels, while the “autonomous” 
In the same art of vehicle-to-vehicle communications, Jana discloses in [0169] using a processor and program code.
It would have been obvious at the time the claimed invention was filed to modify Engel’s control device with the processor of and code of Jana to construct an embodiment where Engel’s control device uses the program code of Jana. Both the processor and program code disclosed in Jana a known in the art and one of ordinary skill in the art would have substituted the known processor and code of Jana into Engels and the results of the substitution would have predicted the claimed invention.  

Claim 11 is rejected for the same reasons articulated for the rejection of claim 9 over Engels in view of Micks.

On claim 12, Engels cites: 
The terminal according to claim 9, where in the comprise sending via a telecommunications network, said at least one message of the scenario to said recipient neighboring element. [0039] vehicle to vehicle communications from user’s vehicle 10 to vehicles 16, 18, and 20. 
Allowable Subject Matter
Claim 14 is objected to for depending on rejected claim 1 but would be otherwise allowable if amended into claim 1. 
Claim 14 claims, in part:

- determining, by the first remote server, a second remote server handling provisional area in which the first mobile element could be located in the future, and
- transmitting, by the first remote server, the item of context-related data to the second remote server.” 
In short, this embodiment is the driver’s vehicle transmitting “context-related data,” which includes the location of the driver’s vehicle, journey or path of the user’s vehicle, level of attention of the driver, and the actions of the driver, to include talking, listening to music, or reading a message. Based on the detection of these “context-related data,” a first remote server located within a first area in which the driver’s vehicle is located, receives the data from the user’s vehicle’s communications equipment. The first server transmits this information to a second remote server where the driver’s vehicle will be located in the future.
It is believed the narrow construction of the actions of a driver’s vehicle interacting with another vehicle in a vehicle encountering scenario, where this interaction based on the listed “context-related data,” and the interaction manifested in a communications sent to a server assigned to monitor the area in which the driver’s vehicle is located, and that server retransmitting that “context-related data” to a subsequent server in an area where the driver’s vehicle will be anticipated to enter, would be very difficult to obtain embodiments analogous to this claimed invention. A search using under the listed CPC and the terms ‘(v2v v2v) and server$1 with (area$1 region$1)” did not yield satisfactory art analogous to the claimed invention. 
Response to Arguments
The applicant’s argument with respect to the rejection of claim 1 regarding “New Matter” is persuasive and therefore, the rejection under 35 USC 112(a) is rescinded. 
The applicant’s arguments with respect to the rejection of claim 1 have been carefully reviewed. However, because claim 1 has been significantly amended to include the claimed “(1) [a step of] obtaining a table of correspondence relating events and series of actions, each of the series of actions comprising at least one action; and (2) [that the] one recipient neighboring element of said message that has a risk of being impacted by the performing of the determined series of actions greater than a predetermined threshold,” these amendments weren’t previously considered which makes the applicant’s arguments moot, thus requiring a new search and consideration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683